MEMORANDUM OPINION


No. 04-07-00351-CV

Richard L. HORNE, Individually and d/b/a Quail Run Construction, Inc.,
Appellant,


v.

Jeff KLEINDIENST and Kathleen WISELY,
Appellees

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CI-09777, the Honorable Peter A. Sakai, Judge Presiding



No. 04-07-00441-CV

IN RE Richard L. HORNE, Individually and d/b/a Quail Run Construction, Inc.

Original Mandamus Proceeding (1)



PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	August 8, 2007

MOTION TO DISMISS GRANTED; APPEAL DISMISSED AS MOOT; PETITION FOR WRIT
OF MANDAMUS DISMISSED AS MOOT 

	On June 27, 2007, relator Richard L. Horne, individually and d/b/a Quail Run Construction,
Inc., filed a petition for a writ of mandamus in this court, asking us to direct the trial court to compel
arbitration in the underlying lawsuit.  On the same day, Horne, individually and d/b/a Quail Run
Construction, Inc., filed a brief in his appeal seeking the same relief.  On July 24, 2007, the parties
filed a joint motion to dismiss Horne's mandamus petition and appeal as moot because the real
parties in interest/appellees have agreed to submit all claims in the underlying lawsuit to arbitration. 
We grant the motion to dismiss.  Accordingly, the mandamus petition and the appeal are dismissed
as moot.  See Tex. R. App. P. 42.1(a). 
								PER CURIAM
1. This proceeding arises out of cause number 2006-CI-09777, styled Jeff Kleindienst and Kathleen Wisely v.
Richard L. Horne, Individually and d/b/a Quail Run Construction, Inc., and filed in the 225th Judicial District Court,
Bexar County, Texas, the Honorable Peter A. Sakai presiding.